DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of
the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the over-coat layer including a step compensation groove; a first lower electrode on the over-coat layer, the first lower electrode including an end portion in the step compensation groove; a bank insulating layer in the step compensation groove of the over-coat layer, the bank insulating layer covering the end portion of the first lower electrode,” as recited in claim 1, “  wherein the second over-coat layer and the bank insulating layer are disposed side by side on the first over-coat layer, and wherein a lower surface of the light-emitting layer toward the device substrate is a flat surface on the second over-coat and the bank insulating layer,” as recited in claim 9, and “the over-coat layer including a step compensation groove; a step of forming a lower electrode on the over-coat layer, the lower electrode extending along a sidewall of the step compensation groove; a step of forming an insulating material layer on an entire surface of the device substrate in which the lower electrode is formed; a step of forming a bank insulating layer covering an end portion of the lower electrode in the step compensation groove by selectively etching the insulating material layer,” as recited in claim 15 respectively.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 3, 2021